 

Executive Officer Agreement

EXHIBIT 10.4

 



 

CRIMSON EXPLORATION INC.

2005 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

             This Stock Option Agreement (the “Agreement”) is made and entered
into as of the Date of Grant set forth below by and between Crimson Exploration
Inc., a Delaware corporation (the “Company”), and Participant named below. This
Agreement represents a distribution to Participant pursuant to the Company’s
Long Term Incentive Performance Plan for the fiscal year ending December 31,
2008. Unless otherwise indicated herein, capitalized terms not defined herein
shall have the meaning ascribed to them in the Company’s 2005 Stock Incentive
Plan, as amended and restated effective as of August 15, 2008 (the “Plan”).

 

Participant:

 

Social Security Number:

_____ - ____ - _______

 

Address:

 

 

Total Option Shares:

 

Exercise Price Per Share:

$______

 

Date of Grant:

________________

 

Expiration Date:

________________

 

Type of Stock Option:

o Incentive Stock Option

 

x Nonqualified Stock Option

1.         Grant of Option. The Company hereby grants to Participant an option
(this “Option”) to purchase the total number of shares of Common Stock of the
Company set forth above as Total Option Shares (the “Shares”) at the Exercise
Price Per Share set forth above (the “Exercise Price”), subject to all of the
terms and conditions of this Agreement and the Plan. If designated as an
Incentive Stock Option above, the Option is intended to qualify as an incentive
stock option (an “ISO”) within the meaning of Section 422 of the Code, although
the Company makes no representation or guarantee that such Option will qualify
as an ISO.

 

2.

Exercise Period; Vesting.

2.1.      Regular Vesting. Unless expired as provided in Section 3 of this
Agreement, this Option may be exercised from time to time after the Date of
Grant set forth above to the extent the Option has vested in accordance with the
vesting schedule set forth below. The Shares issued upon exercise of the Option
will be subject to the restrictions on transfer set forth in Section 11 below.
Provided Participant continues to provide Continuous Service to the Company or
any Affiliate, the Option will become vested and exercisable with

 

--------------------------------------------------------------------------------

Executive Officer Agreement



 

respect to Twenty-Five Percent (25%) of the Shares on the first anniversary of
the Date of Grant set forth above and thereafter at the end of each full
succeeding year from the Date of Grant the Option will become vested and
exercisable as follows: Twenty-Five Percent (25%) on the second anniversary; an
additional Twenty-Five Percent (25%) on the third anniversary; and Twenty-Five
Percent (25%) on the fourth anniversary at which time the Option will be vested
and exercisable with respect to one hundred percent (100%) of the Shares. A
vested Option may not be exercised for less than a full share unless the
currently exercisable portion of such Option is less than a whole share.

2.2.      Change of Control. In the event of a Change of Control (as such term
is defined in an employment agreement between Participant and the Company, the
terms of which have been approved by the Administrator, or, otherwise, by the
Plan), vesting shall be accelerated and this Option shall become immediately
vested and exercisable with respect to one hundred percent (100%) of the Shares
without regard to Participant’s number of years of Continuous Service.

2.3.      Termination Without Cause or for Good Reason. If Participant is party
to an employment agreement with the Company, the terms of which have been
approved by the Administrator, in the event Participant’s Continuous Service is
terminated by the Company without Cause or by Participant for Good Reason (as
and if such term is defined in such employment agreement), this Option shall
vest and become exercisable with respect to the Shares as provided by such
employment agreement.

2.4.      Death or Disability. Unless otherwise provided in an employment
agreement between Participant and the Company, the terms of which have been
approved by the Administrator, in the event Participant’s Continuous Service is
terminated on account of death or Disability, for purposes of determining
vesting under Section 2.1, Participant shall be deemed to continue Continuous
Service through the date that is the anniversary of the Date of Grant coincident
with or next following the date of such termination.

3.         Expiration. The Option shall expire on the Expiration Date set forth
above or earlier as provided in Section 4 below, or, if applicable, pursuant to
Section 8 or 12 of the Plan.

 

4.

Termination of Continuous Service.

4.1.      Termination for Cause or Participant’s Voluntary Resignation. Unless
otherwise provided in an employment agreement between Participant and the
Company, the terms of which have been approved by the Administrator, if
Participant’s Continuous Service is terminated by Company for Cause or by the
Participant’s voluntary resignation, the Option, to the extent (and only to the
extent) that it would have been exercisable by Participant on the date of
termination, may be exercised by Participant no later than 30 days after the
date of termination, but in any event no later than the Expiration Date.
Outstanding Options that are not exercisable at the time Participant’s
Continuous Service terminates shall be forfeited and expire at the close of
business on the date of such termination.

4.2.      Termination Because of Death or Disability. If Participant’s
Continuous Service is terminated because of death or Disability of Participant,
the Option, to the extent

 

 

2

 



 

--------------------------------------------------------------------------------

Executive Officer Agreement



 

exercisable by Participant on the date of termination (subject to Section_2.4),
may be exercised by Participant (or Participant’s legal representative) no later
than the earlier to occur of (a) the date twelve months following the date
Continuous Service is terminated or (b) the Expiration Date. Outstanding Options
that are not exercisable at the time Participant’s Continuous Service terminates
shall be forfeited and expire at the close of business on the date of such
termination.

4.3.      Change of Control. If Participant’s Continuous Service is terminated
by the Company without Cause or by Participant for Good Reason (if Participant
is party to an employment agreement with the Company, the terms of which have
been approved by the Administrator, that defines “Good Reason”) within one year
following a Change of Control, the Option may be exercised by Participant (or
Participant’s legal representative) no later than three years after the date of
termination, but in any event no later than the Expiration Date.

4.4.      Termination Without Cause or for Good Reason. In the event
Participant’s Continuous Service is terminated by the Company without Cause or
by Participant for Good Reason (if Participant is party to an employment
agreement with the Company, the terms of which have been approved by the
Administrator, that defines “Good Reason”), the Option may be exercised by
Participant (or Participant’s legal representative) no later than twelve months
after the date of termination, but in any event no later than the Expiration
Date.

4.5.      No Obligation to Employ. Nothing in the Plan or this Agreement shall
confer on Participant any right to continue in the employ of, or other
relationship with, the Company or any Affiliate, or limit in any way the right
of the Company or any Affiliate to terminate Participant’s employment or other
relationship at any time, with or without Cause.

 

5.

Manner of Exercise.

5.1.      Stock Option Exercise Agreement. To exercise this Option, Participant
(or in the case of exercise after Participant’s death or incapacity,
Participant’s executor, administrator, heir or legatee, as the case may be) must
deliver to the Company an executed stock option exercise agreement in the form
attached hereto as Exhibit A, or in such other form as may be approved by the
Administrator from time to time (the “Exercise Agreement”), which shall set
forth, inter alia, (a) Participant’s election to exercise the Option, (b) the
number of Shares being purchased, (c) any restrictions imposed on the Shares and
(d) any representations warranties and agreements regarding Participant’s
investment intent and access to information as may be required by the Company to
comply with applicable securities laws. If someone other than Participant
exercises the Option, then such person must submit documentation reasonably
acceptable to the Company verifying that such person has the legal right to
exercise the Option.

5.2.      Limitations on Exercise. The Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise. The Option may not be exercised
for fewer than 1 Share unless it is exercised as to all Shares as to which the
Option is then exercisable.

5.3.      Payment. The entire Exercise Price of this Option to purchase Shares
shall be payable in full by cash or check for an amount equal to the aggregate
exercise price for the number of Shares being purchased. Alternatively, in the
sole discretion of the Plan

 

 

3

 



 

--------------------------------------------------------------------------------

Executive Officer Agreement



 

Administrator and upon such terms as the Plan Administrator shall approve, the
Exercise Price may be paid by:

(a)       paying all or a portion of the aggregate exercise price for the number
of Shares being purchased by delivery to the Company of other shares of Common
Stock, duly endorsed for transfer to the Company, with a Fair Market Value on
the date of delivery equal to the exercise price (or portion thereof) due for
the number of Shares being acquired, or by means of attestation whereby the
Participant identifies for delivery specific shares of Common Stock where such
shares have a Fair Market Value on the date of attestation equal to the exercise
price (or portion thereof) and receives a number of shares of Common Stock equal
to the difference between the number of Shares thereby purchased and the number
of identified attestation shares of Common Stock (collectively a “Stock For
Stock Exercise”); provided, however, that the shares of Common Stock used in
such Stock for Stock Exercise (i) have either (1) been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes) and have been paid for within the
meaning of SEC Rule 144 (and, if such shares were purchased from the Company by
use of a promissory note, such note has been fully paid with respect to such
shares); or (2) were obtained by Participant in the open public market; and (ii)
are clear of all liens, claims, encumbrances or security interests.

(b)       during any period for which the Common Stock is publicly traded i.e.,
the Common Stock is listed on any established stock exchange or a national
market system, or if the Common Stock is quoted on the Nasdaq System or any
similar system whereby the Common Stock is regularly quoted by a recognized
securities dealer but closing sale prices are not reported, (i) a copy of
instructions to a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) directing such broker to sell the Shares
for which this option is exercised, and to remit to the Company the aggregate
Exercise Price of such option or (ii) through a “margin” commitment from
Participant and a FINRA Dealer whereby Participant irrevocably elects to
exercise the Option and to pledge the Shares so purchased to the FINRA Dealer in
a margin account as security for a loan from such FINRA Dealer in the amount of
the total Exercise Price, and whereby the FINRA Dealer irrevocably commits upon
receipt of such Shares to forward the total Exercise Price directly to the
Company (collectively referred to as a “Cashless Exercise”); provided, however,
a Cashless Exercise by a Director or executive officer that involves or may
involve a direct or indirect extension of credit or arrangement of an extension
of credit by the Company, a Parent or Subsidiary in violation of Section 402(a)
of the Sarbanes Oxley Act (codified as Section 13(k) of the Securities Exchange
Act of 1934, 15 U.S.C. § 78m(k)) shall be prohibited;

(c)       by cancellation of indebtedness of the Company to the Participant;

(d)       by waiver of compensation due or accrued to Participant for services
rendered;

(e)       by any other form of legal consideration that may be acceptable to the
Administrator, including without limitation, a full-recourse promissory note.
However, if there is a stated par value of the Shares and applicable law
requires, the par value of the Shares, if newly issued, shall be paid in cash or
cash equivalents. The Shares shall be pledged as

 

 

4

 



 

--------------------------------------------------------------------------------

Executive Officer Agreement



 

security for payment of the principal amount of the promissory note and interest
thereon. The interest rate payable under the terms of the promissory note shall
not be less than the minimum rate (if any) required to avoid the imputation of
additional interest under the Code. Subject to the foregoing, the Administrator
(in its sole discretion) shall specify the term, interest rate, amortization
requirements (if any) and other provisions of such note. Unless the
Administrator determines otherwise, shares of Common Stock having a Fair Market
Value at least equal to the principal amount of the loan shall be pledged by the
holder to the Company as security for payment of the unpaid balance of the loan
and such pledge shall be evidenced by a pledge agreement, the terms of which
shall be determined by the Administrator, in its discretion; provided, however,
that each loan shall comply with all applicable laws, regulations and rules of
the Board of Governors of the Federal Reserve System and any other governmental
agency having jurisdiction. Exercise with a promissory note or other transaction
by a Director or executive officer that involves or may involve a direct or
indirect extension of credit or arrangement of an extension of credit by the
Company, or an Affiliate in violation of section 402(a) of the Sarbanes Oxley
Act (codified as Section 13(k) of the Securities Exchange Act of 1934, 15 U.S.C.
§ 78m(k)) shall be prohibited; or

 

(f)

by any combination of the foregoing.

5.4.      Tax Withholding. Prior to the issuance of the Shares upon exercise of
the Option, Participant must pay or provide for any applicable federal, state
and local withholding obligations of the Company. If the Administrator permits,
Participant may provide for payment of withholding taxes upon exercise of the
Option by requesting that the Company retain Shares with a Fair Market Value
that does not exceed the minimum statutory amount of taxes required to be
withheld. In such case, the Company shall issue the net number of Shares to
Participant by deducting the Shares retained from the Shares issuable upon
exercise.

5.5.      Issuance of Shares. Provided that the Exercise Agreement and payment
are in form and substance satisfactory to counsel for the Company, the Company
shall issue the Shares registered in the name of Participant, Participant’s
authorized assignee, or Participant’s legal representative, and shall deliver
certificates representing the Shares with the appropriate legends affixed
thereto.

6.         Notice of Disqualifying Disposition of ISO Shares. If the Option is
an ISO, and if Participant sells or otherwise disposes of any of the Shares
acquired pursuant to the ISO on or before the later of (a) the date two (2)
years after the Date of Grant, and (b) the date one (1) year after transfer of
such Shares to Participant upon exercise of the Option, Participant shall
immediately notify the Company in writing of such disposition. Participant
agrees that Participant will satisfy any obligation in the event any such
disposition causes Participant to be subject to income tax withholding by the
Company on the compensation income recognized by Participant from the early
disposition by payment in cash or out of the current wages or other compensation
payable to Participant.

7.         Compliance with Laws and Regulations. The exercise of the Option and
the issuance and transfer of Shares shall be subject to compliance by the
Company and Participant with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s Common Stock may be listed at

 

 

5

 



 

--------------------------------------------------------------------------------

Executive Officer Agreement



 

the time of such issuance or transfer. Participant understands that the Company
is under no obligation to register or qualify the Shares with the SEC, any state
securities commission or any stock exchange to effect such compliance.

8.         Nontransferability of Option. If the Option is an ISO, the Option may
not be transferred in any manner other than by will or by the laws of descent
and distribution and may be exercised during the lifetime of Participant only by
Participant or in the event of Participant’s incapacity, by Participant’s legal
representative. The terms of the Option shall be binding upon the executors,
administrators, successors and assigns of Participant. If the Option is not an
ISO, upon written approval by the Administrator, it may be transferred by gift
or domestic relations order to a member of Participant’s immediate family
(child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing Participant’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or Participant)
control the management of assets, and any other entity in which these persons
(or Participant) own more than 50% of the voting interests.

9.         Privileges of Stock Ownership. Participant shall not have any of the
rights of a Stockholder with respect to any Shares until the Shares are issued
to Participant.

10.       Obligation To Sell. Notwithstanding anything herein to the contrary,
if at any time following Participant’s acquisition of Shares hereunder,
stockholders of the Company owning 51% or more of the shares of the Company (on
a fully diluted basis) (the “Control Sellers”) enter into an agreement
(including any agreement in principal) to transfer all of their shares to any
person or group of persons who are not affiliated with the Control Sellers, such
Control Sellers may require each stockholder who is not a Control Seller (a
“Non-Control Seller”) to sell all of their shares to such person or group of
persons at a price and on terms and conditions the same as those on which such
Control Sellers have agreed to sell their shares, other than terms and
conditions relating to the performance or non-performance of services. For the
purposes of the preceding sentence, an affiliate of a Control Seller is a person
who controls, which is controlled by, or which is under common control with, the
Control Seller.

 

11.

Restrictions On Transfer.

11.1.    Securities Law Restrictions. Regardless of whether the offering and
sale of shares of Common Stock under the Plan have been registered under the
Securities Act or have been registered or qualified under the securities laws of
any state, the Company at its discretion may impose restrictions upon the sale,
pledge or other transfer of such shares of Common Stock (including the placement
of appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Securities Act,
the securities laws of any state or any other law.

11.2.    Market Stand-Off. If an underwritten public offering by the Company of
its equity securities pursuant to an effective registration statement filed
under the Securities Act, Participant shall not sell, make any short sale of,
loan, hypothecate, pledge, grant any option for

 

 

6

 



 

--------------------------------------------------------------------------------

Executive Officer Agreement



 

the repurchase of, transfer the economic consequences of ownership or otherwise
dispose or transfer for value or otherwise agree to engage in any of the
foregoing transactions with respect to any Common Stock without the prior
written consent of the Company or its underwriters, for such period of time from
and after the effective date of such registration statement as may be requested
by the Company or such underwriters (the “Market Stand-Off”). In order to
enforce the Market Stand-Off, the Company may impose stop-transfer instructions
with respect to the Shares acquired under this Agreement until the end of the
applicable stand-off period. If there is any change in the number of outstanding
shares of Common Stock by reason of a stock split, reverse stock split, stock
dividend, recapitalization, combination, reclassification, dissolution or
liquidation of the Company, any corporate separation or division (including, but
not limited to, a split-up, a split-off or a spin-off), a merger or
consolidation; a reverse merger or similar transaction, then any new,
substituted or additional securities which are by reason of such transaction
distributed with respect to any shares of Common Stock subject to the Market
Stand-Off, or into which such shares of Common Stock thereby become convertible,
shall immediately be subject to the Market Stand-Off.

11.3.    Transfer of Common Stock Acquired Under Plan. Notwithstanding anything
to the contrary herein, if the Shares acquired upon exercise of this Option are
not readily tradable on an established securities market, Participant may not
transfer Shares acquired under this Plan within six months after the purchase of
such Shares, other than, if permitted by the Administrator in its discretion:
(a) to satisfy minimum tax withholding requirements, or (b) to a Permitted
Transferee.

11.4.    Investment Intent at Grant. If the grant of this Option under the Plan
is not registered under federal or state securities laws, but an exemption is
available which requires an investment representation or other representation,
Participant shall represent and agree, at the time of grant of this Option, that
the security being acquired upon the grant of this Option is being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.

11.5.    Investment Intent at Exercise. If the sale of shares of Common Stock
under the Plan is not registered under federal or state securities laws, but an
exemption is available which requires an investment representation or other
representation, Participant shall represent and agree at the time of exercise
that the Shares being acquired upon exercise of this Option are being acquired
for investment, and not with a view to the sale or distribution thereof, and
shall make such other representations as are deemed necessary or appropriate by
the Company and its counsel.

11.6.    Legends. All certificates evidencing shares of Common Stock purchased
under this Agreement in an unregistered transaction shall bear the following
legend (and such other restrictive legends as are required or deemed advisable
under the provisions of any applicable law):

“THE SHARES OF COMMON STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN CRIMSON EXPLORATION INC. 2005
STOCK INCENTIVE PLAN AS AMENDED AND

 

 

7

 



 



--------------------------------------------------------------------------------





Executive Officer Agreement



 

RESTATED, THE OPTION AGREEMENT AND THE EXERCISE AGREEMENT PURSUANT TO WHICH THE
SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED, COPIES OF WHICH ARE ON FILE AT
THE PRINCIPAL OFFICE OF THE COMPANY. NO TRANSFER OR PLEDGE OF THE SHARES
EVIDENCED HEREBY MAY BE MADE EXCEPT IN ACCORDANCE WITH AND SUBJECT TO THE
PROVISIONS OF SAID PLAN AND OPTION AGREEMENT AND THE TERMS OF THE EXERCISE
AGREEMENT.”

11.7.    Removal of Legends. If, in the opinion of the Company and its counsel,
any legend placed on a stock certificate representing shares of Common Stock
sold under this Agreement no longer is required, the holder of such certificate
shall be entitled to exchange such certificate for a certificate representing
the same number of shares of Common Stock but without such legend.

11.8.    Administration. Any determination by the Company and its counsel in
connection with any of the matters set forth in this Section 11 shall be
conclusive and binding on Participant and all other persons.

 

12.

General.

12.1.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Participant or the Company to the Administrator
for review. The resolution of such a dispute by the Administrator shall be final
and binding on the Company and Participant.

12.2.    Entire Agreement. The Plan is incorporated herein by reference. This
Agreement, the Plan and any employment agreement between Participant and the
Company, the terms of which have been approved by the Administrator, constitute
the entire agreement of the parties and supersede all prior undertakings and
agreements with respect to the subject matter hereof. If any inconsistency
should exist between the nondiscretionary terms and conditions of this
Agreement, the Plan and such employment agreement, if any, the Plan shall govern
and control.

12.3.    Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Participant shall be in writing and
addressed to Participant at the address indicated above or to such other address
as such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: (a) personal
delivery; (b) five (5) days after deposit in the United States mail by certified
or registered mail (return receipt requested); (c) two (2) business days after
deposit with any return receipt express courier (prepaid); or (d) one (1)
business day after transmission by facsimile.

12.4.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this

 

 

8

 



 

--------------------------------------------------------------------------------

Executive Officer Agreement



 

Agreement shall be binding upon Participant and Participant’s heirs, executors,
administrators, legal representatives, successors and assigns.

12.5.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

13.       Acceptance. Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all the terms and
conditions of the Plan and this Agreement. Participant acknowledges that there
may be adverse tax consequences upon exercise of the Option or disposition of
the Shares and that Participant should consult a tax advisor prior to such
exercise or disposition.

14.       Section 409A Limitation. In the event the Administrator determines at
any time that this Option has been granted with an Exercise Price less than Fair
Market Value of the Common Stock subject to the Option on the date the Option is
granted (regardless of whether or not such Exercise Price is intentionally or
unintentionally priced at less than Fair Market Value, or is materially modified
at a time when the Fair Market Value exceeds the Exercise Price), or is
otherwise determined to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, notwithstanding any provision of the
Plan or this Option Agreement to the contrary, the Option shall satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code, in accordance with Section 8 of the Plan. The
specified exercise date and term shall be the default date and term specified in
Section 8 of the Plan. Notwithstanding the foregoing, the Company shall have no
liability to any Participant or any other person if an Option designated as an
ISO fails to qualify as such at any time or if an Option is determined to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code and the terms of such Option do not satisfy the additional
conditions applicable to nonqualified deferred compensation under Section 409A
of the Code and the regulations thereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

 

9

 



 

--------------------------------------------------------------------------------

Executive Officer Agreement



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Participant has executed this Agreement,
effective as of the Date of Grant.



 

CRIMSON EXPLORATION INC.

       

By:

 

Name:
Title:

_____________________________________

_____________________________________



 



 

PARTICIPANT

             

(Signature)

 

Printed Name:



 

 

 
 
 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

 

CRIMSON EXPLORATION INC.

2005 STOCK INCENTIVE PLAN

STOCK OPTION EXERCISE AGREEMENT

This Stock Option Exercise Agreement (the “Exercise Agreement”) is made and
entered into as of _________________ (the “Effective Date”), by and between
Crimson Exploration Inc., a Delaware corporation (the “Company”), and the
purchaser named below (the “Purchaser”). Capitalized terms not defined herein
shall have the meanings ascribed to them in the Company’s2005 Stock Incentive
Plan, as amended and restated effective as of August 15, 2008 (the “Plan”) or
the Stock Option Agreement.

 

Participant:

______________________________

 

Social Security Number:

______________________________

 

Address:

______________________________

 

______________________________

 

Option Shares Being Purchased:

______________________________

 

Exercise Price Per Share:

$______

 

Date of Grant:

________________

 

Expiration Date:

________________

 

Type of Stock Option:

o Incentive Stock Option

 

x Nonqualified Stock Option

 

1.

Exercise of Option.

1.1.      Exercise. Pursuant to exercise of that certain option (the “Option”)
granted to Purchaser under the Plan and the Stock Option Agreement and subject
to the terms and conditions of this Exercise Agreement, Purchaser hereby
purchases from the Company, and the Company hereby sells to Purchaser, the
Option Shares Being Purchased set forth above (the “Shares”) of the Company’s
Common Stock at the Exercise Price Per Share set forth above (the “Exercise
Price”). As used in this Exercise Agreement, the term “Shares” refers to the
Shares purchased under this Exercise Agreement and includes all securities
received (a) in replacement of the Shares, (b) as a result of stock dividends or
stock splits with respect to the Shares, and (c) all securities received in
replacement of the Shares in a merger, recapitalization, reorganization or
similar corporate transaction.

 

--------------------------------------------------------------------------------

1.2.      Title to Shares. The exact spelling of the name(s) under which
Purchaser will take title to the Shares is:
_____________________________________________________

Purchaser desires to take title to the Shares as follows:

 

o

Individual, as separate property

 

o

Husband and wife, as community property

 

o

Joint Tenants

o      Other; please specify:__________________________________________

 

1.3.      Payment. Purchaser hereby delivers payment of the Exercise Price,
together with any applicable tax obligations, as follows:

o      in cash (by check) in the amount of $_________, receipt of which is
acknowledged by the Company;

o      by a broker assisted cashless exercise procedure that has been approved
by the Company;

o      by tender of _______ shares of the Company’s Common Stock that has been
owned for at least six months in a Stock-for-Stock exercise;

o      by delivery of a full recourse promissory note payable to the Company,
having such term, interest rate and other provisions as are specified by the
Administrator, in the amount of $_________ (“Note”); or

o      other method or form of consideration that is acceptable to the
Administrator in its sole discretion.

Payment of the Exercise Price in any form other than cash is subject to the
advance approval of the Administrator in its sole discretion.

 

2.

Delivery.

2.1.      Deliveries by Purchaser. Purchaser hereby delivers to the Company (a)
this Exercise Agreement, (b) if Purchaser is married, a consent of spouse in the
form of Exhibit_A attached hereto executed by Purchaser’s spouse, (c) the
Exercise Price and payment or other provision for any applicable tax obligations
in the form specified in Section 1.3 above and (d) if the Purchaser has provided
a Note for exercise of the Shares, a stock pledge agreement executed by
Purchaser (“Pledge Agreement”) and two (2) copies of a blank stock power
(“Stock Power”), both executed by Purchaser (and Purchaser’s spouse, if any).

 

2

 



 

--------------------------------------------------------------------------------

2.2.      Deliveries by the Company. Upon its receipt of the Exercise Price,
payment or other provision for any applicable tax obligations and all the
documents to be executed and delivered by Purchaser to the Company under Section
2.1 hereof, the Company will issue a duly executed stock certificate evidencing
the Shares in the name of Purchaser, provided, however, if the Purchaser has
provided a Note for exercise of the Shares, such stock certificate shall be
placed in escrow as provided in Section 6 hereof to secure payment of
Purchaser’s obligation under the Note.

3.         Representations and Warranties of Purchaser. Purchaser represents and
warrants to the Company that:

3.1.      Agrees to Terms of the Plan. Purchaser has received a copy of the Plan
and the Stock Option Agreement, has read and understands the terms of the Plan,
the Stock Option Agreement and this Exercise Agreement, and agrees to be bound
by their terms and conditions. Purchaser acknowledges that there may be adverse
tax consequences upon exercise of the Option or disposition of the Shares, and
that Purchaser should consult a tax advisor prior to such exercise or
disposition.

3.2.      SEC Rule 144. Purchaser understands that Rule 144 promulgated under
the Securities Act may indefinitely restrict transfer of the Shares so long as
Purchaser remains an “affiliate” of the Company or if “current public
information” about the Company (as defined in Rule 144) is not publicly
available.

4.         Compliance with Securities Laws. Purchaser understands and
acknowledges that, notwithstanding any other provision of the Stock Option
Agreement to the contrary, the exercise of any rights to purchase any Shares is
expressly conditioned upon compliance with the Securities Act and all applicable
state securities laws. Purchaser agrees to cooperate with the Company to ensure
compliance with such laws.

5.         Rights as a Stockholder. Subject to the terms and conditions of this
Exercise Agreement, Purchaser will have all of the rights of a stockholder of
the Company with respect to the Shares from and after the date that Shares are
issued to Purchaser until such time as Purchaser disposes of the Shares.

6.         Escrow. If the Purchaser has provided a Note for exercise of the
Shares, as security for Purchaser’s faithful performance of this Exercise
Agreement, Purchaser agrees, immediately upon receipt of the stock
certificate(s) evidencing the Shares, to deliver such certificate(s), together
with the Stock Powers executed by Purchaser and by Purchaser’s spouse, if any
(with the date and number of Shares left blank), to the Secretary of the Company
or other designee of the Company (the “Escrow Holder”), who is hereby appointed
to hold such certificate(s) and Stock Powers in escrow and to take all such
actions and to effectuate all such transfers and/or releases of such Shares as
are in accordance with the terms of this Exercise Agreement. Purchaser and the
Company agree that Escrow Holder will not be liable to any party to this
Exercise Agreement (or to any other party) for any actions or omissions unless
Escrow Holder is grossly negligent or intentionally fraudulent in carrying out
the duties of Escrow Holder under this Exercise Agreement. Escrow Holder may
rely upon any letter, notice or other document executed with any signature
purported to be genuine and may rely on the advice of

 

3

 



 

--------------------------------------------------------------------------------

counsel and obey any order of any court with respect to the transactions
contemplated by this Exercise Agreement. The Shares will remain in escrow so
long as they are subject to the Pledge Agreement.

7.         Tax Consequences. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents: (a) that Purchaser has consulted with any tax
advisor that Purchaser deems advisable in connection with the purchase or
disposition of the Shares and (b) that Purchaser is not relying on the Company
for any tax advice. In addition to the foregoing, the Company shall have no
liability to Purchaser or any other person if an option designated as an
Incentive Stock Option fails to qualify at such at any time or if an option is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and the terms of such Option do not satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code and Section 8 of the Plan.

8.         Compliance with Laws and Regulations. The issuance and transfer of
the Shares will be subject to and conditioned upon compliance by the Company and
Purchaser with all applicable state, local and U.S. Federal laws and regulations
and with all applicable requirements of any stock exchange or automated
quotation system on which the Company’s Common Stock may be listed or quoted at
the time of such issuance or transfer.

9.         Obligation To Sell. Notwithstanding anything herein to the contrary,
if at any time following Purchaser’s acquisition of Shares hereunder,
stockholders of the Company owning 51% or more of the shares of the Company (on
a fully diluted basis) (the “Control Sellers”) enter into an agreement
(including any agreement in principal) to transfer all of their shares to any
person or group of persons who are not affiliated with the Control Sellers, such
Control Sellers may require each stockholder who is not a Control Seller (a
“Non-Control Seller”) to sell all of their shares to such person or group of
persons at a price and on terms and conditions the same as those on which such
Control Sellers have agreed to sell their shares, other than terms and
conditions relating to the performance or non-performance of services. For the
purposes of the preceding sentence, an affiliate of a Control Seller is a person
who controls, which is controlled by, or which is under common control with, the
Control Seller.

10.       Successors and Assigns. The Company may assign any of its rights under
this Exercise Agreement. This Exercise Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the Company. This exercise
Agreement will be binding upon Purchaser and Purchaser’s heirs, executors,
administrators, legal representatives, successors and assigns.

11.       Governing Law; Severability. This Exercise Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware without
giving effect to its conflict of law principles. If any provision of this
Exercise Agreement is determined by a court of law to be illegal or
unenforceable, then such provision will be enforced to the maximum extent
possible and the other provisions will remain fully effective and enforceable.

12.       Notices. Any notice required to be given or delivered to the Company
shall be in writing and addressed to the Corporate Secretary of the Company at
its principal corporate

 

4

 



 

--------------------------------------------------------------------------------

offices. Any notice required to be given or delivered to Purchaser shall be in
writing and addressed to Purchaser at the address indicated above or to such
other address as Purchaser may designate in writing from time to time to the
Company. All notices shall be deemed effectively given upon personal delivery,
(a) five (5) days after deposit in the United States mail by certified or
registered mail (return receipt requested), (b) two (2) business days after its
deposit with any return receipt express courier (prepaid), or (c) one (1)
business day after transmission by facsimile.

13.       Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Exercise Agreement.

14.       Headings. The captions and headings of this Exercise Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Exercise Agreement.

15.       Entire Agreement. The Plan, the Stock Option Agreement, this Exercise
Agreement, together with all Exhibits thereto constitute the entire agreement
and understanding of the parties with respect to the subject matter of this
Exercise Agreement, and supersede all prior understandings and agreements,
whether oral or written, between the parties hereto with respect to the specific
subject matter hereof. If there is any inconsistency between the terms of this
Exercise Agreement and the terms of the Plan and Stock Option Agreement, the
terms of the Plan and Stock Option Agreement shall govern and control.

 

 

[SIGNATURE PAGE FOLLOWS]

 

5

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Exercise Agreement to be
executed in triplicate by its duly authorized representative and Purchaser has
executed this Exercise Agreement in triplicate as of the Effective Date,
indicated above.

 

 

CRIMSON EXPLORATION INC.

 

 

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

PURCHASER

 

 

 

 

 

 

 

 

 

(Signature)

 

Printed Name:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

SPOUSE CONSENT

The undersigned spouse of ____________________________ (the “Purchaser”) has
read, understands, and hereby approves the exercise of the Stock Option Exercise
Agreement (the “Agreement”) between Purchaser and Crimson Exploration Inc., a
Delaware corporation (the “Company”). In consideration of the Company’s granting
my spouse the right to purchase the Shares as set forth in the Agreement, the
undersigned hereby agrees to be irrevocably bound by the Agreement and further
agrees that any community property interest I may have in the Shares shall
similarly be bound by the Agreement. The undersigned hereby appoints Purchaser
as my attorney-in-fact with respect to any amendment or exercise of any rights
under the Agreement.

 

Dated:

 

 

 

 

 

 

SPOUSE

 

 

 

 

 

(Signature)

 

 

 

Printed Name

 

Address:

 

 

 

 

 

 

 

 